The plaintiff complains of this portion of the opinion:
"The defendant signed some 10 or 12 papers at the time. Brown stated to him that they were orders and had to be signed before they could commence work on the fixtures which were to be manufactured."
It is not quite accurate to say that the 10, 11, or 12 papers were orders, though there is evidence that one or more of them were; or that Brown represented all of them to be orders. They were papers signed in closing the transaction. Whether they were orders is unimportant. The important thing is that a number of papers, among which was the note, were presented at the same time and were signed, that the opportunity was given for the practice of fraud and trickery, and that the court upon sufficient evidence found the fraud charged.
With this statement the motion for reargument is denied. *Page 66